Winkler, J.
The appellant was tried and convicted of the theft of a "certain brown gelding,” and his punishment assessed at five years’ confinement in the state penitentiary. The trial seems to have been had on a sufficient indictment, and, for aught that appears from the record in such a manner as that we can inquire into it, appears to have been fairly conducted and the appellant properly convicted.
*92There is no proper statement of facts. There is in the record a paper purporting to be a statement of facts, but this paper is not certified and signed by the judge, which is indispensable to the validity of the paper, and without which it cannot be considered as a statement of facts for any purpose whatever. Brooks v. The State, ante, p. 1, and authorities there cited.
In Augustine v. The State, 20 Texas 450, Wheeler, J., delivering the opinion of the court, and treating of newly discovered evidence, says: “Without a statement of the evidence given upon the trial we cannot judge of the materiality of the new evidence, or what influence it might have upon another trial.” Citing Madden v. Shapard, 3 Texas, 49; and Land v. Miller, 7 Texas, 463. For the like reason we are unable to see what influence the testimony of the absent witnesses would have upon another trial.
We have not been favored with written brief or oral argument on the part of the appellant.
There is an attempt to make the evidence in some other case a part of the statement of facts in this one—which would not be admissible if the statement of facts had been certified by the judge.
We think proper to notice a peculiarity in the manner of making up the transcript, which is that each paper or entry is separately certified to by the clerk, under his hand and official seal. This an unnecessary incumbrance of the record, and an unnecessary cost upon the party. The only seals required are one to the concluding certificate, and another over the tie which fastens the leaves of the transcript together.
The judgment of the district court is affirmed.

Affirmed.